In a negligence action to recover damages for personal injuries, etc., plaintiffs Steve D. Passamondi and Linda Passamondi appeal from a judgment of the Supreme Court, Putnam County, entered May 12, 1980, which, after a jury trial limited to the issue of liability, was in favor of defendants Hunt. Judgment affirmed, with costs. The single alleged error in the trial court’s instruction preserved for review concerns the court’s refusal to instruct the jury regarding the duty of care imposed by section 1143 of the Vehicle and Traffic Law upon the driver of a vehicle exiting from a driveway. As the undisputed testimony at trial established that the vehicle operated by Douglas Hunt had already left the driveway before he could possibly have been aware of plaintiffs’ oncoming automobile, section 1143 of the Vehicle and Traffic Law was inapplicable and the trial court correctly declined to so charge. Titone, J. P., Rabin, Margett and Weinstein, JJ., concur.